J-A07030-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    DAVID ALFONCE GOAD                         :
                                               :
                       Appellant               :   No. 633 MDA 2020

         Appeal from the Judgment of Sentence Entered March 17, 2020
      In the Court of Common Pleas of Dauphin County Criminal Division at
                        No(s): CP-22-CR-0006149-2017


BEFORE:      BOWES, J., DUBOW, J., and STEVENS, P.J.E.*

MEMORANDUM BY DUBOW, J.:                                 FILED APRIL 21, 2021

        Appellant, David Alfonce Goad, appeals from the Judgment of Sentence

entered on March 17, 2020, at the conclusion of his probation violation

hearing. Relevant to our analysis, the court, after finding a technical probation

violation, continued Appellant’s probation and installment payment plan rather

than incarcerating him for his probation violation. With this appeal, Appellant’s

counsel has filed a Petition to Withdraw as Counsel and an Anders1 Brief.

After careful review, we affirm the Judgment of Sentence and grant counsel’s

Petition to Withdraw.



____________________________________________


*   Former Justice specially assigned to the Superior Court.

1   Anders v. California, 386 U.S. 738 (1967).
J-A07030-21



        On April 3, 2018, Appellant pleaded guilty to retail theft. 2 The court

sentenced him to two years’ probation and payment of $2,266.25 in fines and

costs. The court placed Appellant on a $25-per-month installment payment

plan. Appellant failed to make payments on multiple occasions, including from

April to September 2019.

        On January 9, 2020, the Commonwealth initiated probation revocation

proceedings due to Appellant’s missed payments. The court held a brief

probation violation hearing on March 17, 2020. At the conclusion of the

hearing, the court continued Appellant’s probation and $25-per-month

installment payment plan.3

        Appellant pro se filed a timely Notice of Appeal. Both Appellant and the

resentencing court complied with Pa.R.A.P. 1925. On August 24, 2020, this

Court issued an Order remanding Appellant’s case to the resentencing court

to determine his eligibility for court-appointed counsel. The court appointed

counsel on September 24, 2020. On December 15, 2020, counsel filed an

Anders Brief and accompanying Application to Withdraw.

        As a preliminary matter, we address counsel’s request to withdraw. For

counsel to withdraw, our Supreme Court has determined that, pursuant to

Anders, counsel must meet the following requirements:


____________________________________________


2   18 Pa.C.S. § 3929(a)(4).

3 The court ordered Appellant to report to the Monetary Compliance Unit to
satisfy his obligations under the installment payment plan.

                                           -2-
J-A07030-21


      (1) provide a summary of the procedural history and facts, with
      citations to the record;

      (2) refer to anything in the record that counsel believes arguably
      supports the appeal;

      (3) set forth counsel’s conclusion that the appeal is frivolous; and

      (4) state counsel’s reasons for concluding that the appeal is
      frivolous. Counsel should articulate the relevant facts of record,
      controlling case law, and/or statutes on point that have led to the
      conclusion that the appeal is frivolous.

Commonwealth v. Santiago, 978 A.2d 349, 361 (Pa. 2009).

      Counsel has fulfilled the above requirements. Additionally, counsel

confirms that he sent Appellant a copy of the Anders Brief and Petition to

Withdraw, as well as a letter explaining to Appellant that he has the right to

retain new counsel, proceed pro se, or to raise any additional points. See

Commonwealth v. Millisock, 873 A.2d 748, 751 (Pa. Super. 2005)

(describing notice requirements).

      Having addressed counsel’s technical compliance with Anders, we will

address the substantive issue counsel has raised. In addition, we must

conduct “a simple review of the record to ascertain if there appear on its face

to be arguably meritorious issues that counsel, intentionally or not, missed or

misstated.” Commonwealth v. Dempster, 187 A.3d 266, 272 (Pa. Super.

2018) (en banc).

      Appellant’s counsel initially asserts that the resentencing court erred by

not inquiring into the willfulness of Appellant’s failure to pay his fines. Anders

Br. at 12-13. Counsel maintains that such a challenge would be frivolous,



                                      -3-
J-A07030-21



however, because the court continued Appellant’s probation rather than

incarcerating him. Id. After review, we agree that this issue is without merit.

      Before a court can revoke or increase conditions of probation, it must

hold a hearing at which it considers “the record of the sentencing proceeding

together with evidence of the conduct of the defendant while on probation.”

42 Pa.C.S. § 9771(d). In the context of a technical violation for failure to pay

fines, the court must find that the defendant willfully failed to pay before

resentencing the defendant to incarceration. Commonwealth v. Eggers, 742

A.2d 174, 175 (Pa. Super. 1999). There is no such requirement, however,

where the court does not revoke or increase the terms of the defendant’s

probation.

      In the instant case, at Appellant’s violation hearing, the court, after

finding a technical probation violation, continued Appellant’s probation and

installment payment plan. N.T. Hearing, 3/17/20, at 2-3. It did not revoke or

increase the conditions of Appellant’s probation. Id. Therefore, the court was

not required to find that Appellant willfully failed to pay. As a result, we agree

with counsel that this issue is wholly frivolous.

      Additionally, following an independent review of the record, we discern

no   arguably   meritorious    issues   that   warrant   further   consideration.




                                        -4-
J-A07030-21



Accordingly, we grant counsel’s Application to Withdraw and affirm Appellant’s

Judgment of Sentence.4

       Application to Withdraw granted; Judgment of Sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 04/21/2021




____________________________________________


4 Notwithstanding our conclusion that Appellant’s appeal is frivolous, we
remind the court that it has not ruled on Appellant’s Pa.R.Crim.P. 706(D)
Motions filed on July 31, 2019, and January 16, 2020. It is important that the
court promptly resolve these Motions.

                                           -5-